Citation Nr: 0815229	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  99-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1959.  This matter comes before the Board of 
Veterans' Appeals (the Board) on appeal from a June 1999 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied the 
above claim.

This matter was previously remanded by the Board in December 
2000, when it was remanded for additional development.  In 
July 2004, the Board found that no new and material evidence 
had been received to reopen the veteran's claim for service 
connection for a low back disorder.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).   In a July 2006 Memorandum Decision, the 
Court vacated the Board's July 2004 decision and remanded the 
matter to the Board for readjudication consistent with the 
Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 decision, the Court concluded that VA breached 
its duty to notify the veteran in this claim under the 
Veterans Claims Assistance Act.  The Court found that the 
documents relied on by the Board in its determination that 
the duty had been satisfied were not appropriate in light of 
Mayfield v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006).  
The Court also referenced Kent v. Nicholson, 20 Vet. App. 1 
(2006), which was decided during the pendency of this appeal 
and which held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information necessary to reopen the claim 
and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id. at 9-10. 

To ensure that the veteran is properly apprised of the duty 
to notify and assist in development of the case under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), a remand is necessary.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (regulations implementing the 
VCAA).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence 
that he is expected to provide, and (4) 
request that he provide any evidence in 
his possession that pertains to the 
claim.  

The notice must comply with the holding 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), that articulates the basis of 
the last final denial; notifies the 
veteran of the evidence and information 
necessary to reopen his claim; and 
notifies the veteran of the evidence 
required to establish entitlement to 
his underlying service connection 
claim.  The Board points out that the 
last final denial of this claim was in 
July 1997.  At that time, the RO noted 
that the service medical records showed 
that the veteran was treated for low 
back pain during service, and that 
evaluation of the spine at separation 
from service was normal.  The RO also 
noted that private medical records 
showed that the veteran's current low 
back disorder was related to an 
accident he had in 1988, nearly 30 
years after his release from active 
duty.  The RO concluded that the 
veteran's low back disorder neither 
occurred nor was caused by service.   

2.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

